Detailed Action
1. 	This Action is in response to corrected notice of allowability created on March 18, 2022. Claims 1-20 are currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
3.	The terminal disclaimer filed on March 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. US 10841748 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner' s Amendment
4.	An Examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner' s amendment was given in a telephone interview with Jeffrey Scott Leaning on March 16, 2022.

5. 	The application has been amended as follows:

In The Claim(s)
non-transitory [C]computer readable media comprising instructions that, when executed by at least one electronic processor, configure the at least one electronic processor to track an evacuation of a location, in an environment that utilizes physical tokens to prove physical presence at the location, by performing operations comprising:
receiving wirelessly, by an application executing on a mobile device of an
evacuation facilitator, data representing a plurality of subordinates of the evacuation
facilitator;
receiving wirelessly, by the application executing on the mobile device of the
evacuation facilitator, physical token based location status information for at least
one of the plurality of subordinates of the evacuation facilitator, wherein the physical
token based location status information is based on electronic readings of the
physical tokens;
determining based on the physical token based location status information, a
physical presence status at the location for the at least one of the plurality of
subordinates;
receiving, by the application executing on the mobile device of the evacuation
facilitator, evacuation status information for each of the at least one of the plurality of
subordinates that has a physical presence status that indicates a presence at the
location; and
recording in remote persistent memory the evacuation status information for
each of the at least one of the plurality of subordinates that has a physical presence
status that indicates a presence at the location.

Allowable Subject Matter
6.	Claims 1-20 are allowed.

7.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-20, the prior art of record teaches systems and methods for coordinating an emergency response at a facility. The system includes employee's user devices (UDs), an employee database that stores employee metadata, a module that stores facilities metadata, and a server system that hosts an application that interfaces with the UDs and monitors their locations within the facility. When a trigger event occurs (e.g., request for help or evacuation order), the application can determine the location of at least a first UD of an employee and identification information for the employee based on employee metadata. Based on facilities metadata, the application can generate a floorplan that includes an icon that represents the location of the first UD within the facility and the identification information.
The prior art of record, however, failed to disclose or suggest each and every limitation recited in claims 1-20 of the claimed invention when considered as a whole. And further in view of the following limitation(s) when considered as a whole in the claimed invention “receiving wirelessly, by the application executing on the mobile device of the evacuation facilitator, physical token based location status information for at least one of the plurality of subordinates of the evacuation facilitator, wherein the physical token based location status information is based on electronic readings of the physical tokens; determining based on the physical token based location status 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
8.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Poy; Hector Moner et al. (US 20200118403 A1) discloses at paragraph 6 coordinate building evacuation processes in the event of a fire by assisting evacuees.
	Funk; Benjamin E. et al. (US 20080077326 A1) discloses at paragraph 14 tracking the position, motion and orientation of personnel and assets.
9.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
February 25, 2022